Title: To George Washington from Charles Lewis, 21 September 1757
From: Lewis, Charles
To: Washington, George



Dr Colo.
Fredericksburg 7br 21st 1757

Nothing could have given me more Dissatisfaction than the inclosd Letter from our Friend Colo. Wm Taliaferro, I am inform’d Mr Smith has been prudent enough to send You a Coppy of the Depositions, he is to Day clear’d honourably by a call’d Court of Inquiry, neither Murder, Man Slaughter, or even Chance Med. found against him. I thought it my Duty to do him all the Service in my Power, tho’ little was by a reasonable Court wanting.
I hope this Accident (for it cannot be otherwise termd) will render him no less in yr favour, with the inclosd & other Authorities given yr good Sence will excuse Mr Smith & I little Doubt yr good Wishes for yr hble Servt

Chs Lewis

